Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 9 of Remarks filed on 04/28/2021 have been fully considered but they are moot because a new tertiary reference Yeung is being cited to address the new limitations in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vainas (US 20170185650) in view of Henry (US 8660522), and further in view of Yeung (US 20170208566).

Regarding claim 1, Vainas discloses that “A method comprising: receiving, by one or more processors of an eyewear device, from a mobile device, data indicative of a first combination of notification attributes that trigger a first alert on the eyewear device (Vainas, in at least [0002], lines 6-8: … those notifications are also being pushed to wearable electronic devices, such as smart watches and smart eyewear, and [0012]: … notifications per source which takes into account multiple attributes of each notification, including type, sender, content, context, user past interaction, etc.), determining, by the one or more processors of the eyewear device, based on additional data received from the mobile device, that the mobile device has received a new notification (Vainas, in at least [0053], lines 6-8: … those notifications are also being pushed to wearable electronic devices, such as smart watches and smart eyewear, and [0012]: … notifications per source which takes into account multiple attributes of each notification, including type, sender, content, context, user past interaction, etc.), determining, by the one or more processors of the eyewear device, that a combination of attributes of the new notification matches the first combination of notification attributes (Vainas, in at least [0053], lines 4-10: … content applications may include one or more of an incoming phone call application, a text message application, an e-mail application, a social media application, a news application, a personal assistant, a calendar application, an instant message application, or any other type of application configured to provide a notification of content to the user); in response to determining that the combination of the attributes of the new notification matches the first combination of notification attributes, retrieving, by the one or more processors of the eyewear device, from a storage device of the eyewear device, a first visual indicator {animation} that represents the first alert (Vainas, in at least [0050], lines 1-6: … Notification module is configured to provide one or more ranked and blended notifications to the user ... In a particular embodiment, visual notification device 38 may include an LED or onscreen display configured to provide visual indication to the user of the notification); and activating, by the one or more processors of the eyewear device, a visual indicator of the eyewear device in accordance with the retrieved first visual indicator {animation} to generate the first alert on the eyewear device (Vainas, in at least [0050], lines 1-6: … Notification module is configured to provide one or more ranked and blended notifications to the user ... In a particular embodiment, visual notification device 38 may include an LED or onscreen display configured to provide visual indication to the user of the notification).”
	Vainas does not expressly disclose animation.
	Henry teaches that “animation (Henry, in at least Fig. 3 and col. 4, line 62-col. 5, line 2: another method of notification can be by image or video animation attachment for play by the customer phone. These are only but a few techniques that can be utilized to notify a customer of the incentive. Other conventional techniques can include notification by phone e-mail, computer e-mail, facsimile, customer paper billings, etc., via Wi-Fi, BLUETOOTH and other wired and wireless networks).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Henry’s teaching in the method of Vainas so that a more vivid animation notification can attract more attention from the user.
Vainas and Henry do not expressly disclose that the data received by the one or more processors of the eyewear device from the mobile device comprising filtering information used to control whether the first alert is triggered, based at least on a source of a given notification, and a given animation pattern of the first alert; the additional data being received by the one or more processors of the eyewear device after the data comprising the filtering information is received by the one or more processors of the eyewear device.
Yeung teaches that “the data received by the one or more processors of the eyewear device from the mobile device comprising filtering information used to control whether the first alert is triggered, based at least on a source of a given notification, and a given animation pattern of the first alert (Yeung, in at least Fig. 3 and entire [0042]: At 350, a notification command queue may be generated based on the prioritized alerts, such as using the command queue module 140. The issuance of the notification, such as one or any combination of light, sound, or haptics, may be based on the battery status and the notification type. In response to a detection of low battery status such as when the battery level of the mobile device falls below a threshold, …, and [0043], and Abstract, last 7 lines: The system may determine for an alert a respective cost value associated with issuing a notification of the alert. The alert heaps may be merged to produce a cost-biased leftist heap including prioritized alerts based on the cost values of the alerts. The system may generate a queue of notification commands based on the prioritized alerts, and transmit the commands to the wearable device, wherein prioritization involves filtering and triggering); the additional data being received by the one or more processors of the eyewear device after the data comprising the filtering information is received by the one or more processors of the eyewear device (Yeung, in at least Figs. 1 & 2 and entire [0030]: … diagram of a system 200 for regulating alerts and issuing commands to a wearable device…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yeung’s teaching in the method of Vainas and Henry so that the notifications can be regulated based on the predetermined priority ranking so as not to miss any urgent or critical messages.

Regarding claim 4, Vainas and Henry further disclose that “The method of claim 1 further comprising: generating, for display on the mobile device, a graphical user interface that includes a first option for selecting the first combination of notification attributes and a second option to selecting the first visual indicator animation (Vainas, in at least Fig. 2 and [0052], lines 1-7: User interface module 34 is configured to provide an interface to the user to allow user configuration and management of notifications. In particular embodiments, the user interface provided by user interface module 34 may include one or more of a graphical user interface, a button, a switch, a touch screen, a touchpad, or any other suitable user interface device, and [0056]) and (Henry, in at least Fig. 3 and col. 4, line 62-col. 5, line 2: another method of notification can be by image or video animation attachment for play by the customer phone. These are only but a few techniques that can be utilized to notify a customer of the incentive. Other conventional techniques can include notification by phone e-mail, computer e-mail, facsimile, customer paper billings, etc., via Wi-Fi, BLUETOOTH and other wired and wireless networks).”

Regarding claim 6, Vainas and Henry further disclose that “The method of claim 4, wherein the second option includes at least one of a color for the visual indicator, a number of blinks of the visual indicator, a blink duration of each blink of the visual indicator, or a visual indicator animation of a second visual indicator of the eyewear device (Vainas, in at least Fig. 2 and [0050], lines 1-9: … visual notification device 38, audible notification device 40, and vibration notification device 42. In a particular embodiment, visual notification device 38 may include an LED or onscreen display configured to provide visual indication to the user of the notification…).”

Regarding claim 7, Yeung further teaches that “The method of claim 1, wherein the data specifies a first color for an LED for notifications comprising SMS messages, and wherein the data specifies a second color for the LED for notifications comprising images or videos received from certain users(Yeung, in at least [0037], lines 1-5: … The alerts may be generated by an operating system (OS) of a mobile device. Such alerts may be associated with events such as phone calls, SMS, or calendar or social events, and [0020], Table 1: color indicator).”

Regarding claim 8, Vainas and Yeung further disclose that “The method of claim 1 further comprising: storing, in the storage device of the eyewear device, the first combination of notification attributes in a list that associates a plurality of combinations of notification attributes with corresponding visual indicator animations, the list being first list associated with a first device identifier; and storing a second list that associates another plurality of combinations of notification attributes with corresponding visual indicator animations for a second device identifier, wherein at a given time only the notification attributes of the first or second list is active and moved to a new temporary storage location of the eyewear device (Vainas, in at least [0020]: … each of the content applications is configured to function as a notification source generate a potential notification in response to receipt of a particular type of content from one or more of content sources l8a-l8d. Examples of content that may be received by wearable electronic device 12 from one or more of content sources l8a-l8d in various embodiments includes incoming phone calls, text messages, e-mails, social media updates, news updates, personal assistant updates, calendar updates, instant messages, or any other type of content; and [0016], last 3 lines: … sound and/or vibration alerts whereas a lower priority notifications is translated into an LED or other visual alert) and (Yeung, in at least [0029]: The command queue module 140 may be coupled to the alert prioritizer module 130 to generate a notification command based on the prioritized alerts. The notification command may include at least one of a device light notification command, or a device audio notification command, or a device haptic notification command, wherein queuing involves storing a first and a second notification attributes and temporary storage locations).”

Regarding claim 11, Yeung further teaches that “The method of claim 1, wherein the visual indicator lights up in a first color with a first blinking pattern to represent a car arriving notification, and wherein the visual indicator lights up in a second color with a second blinking pattern to represent a destination is being reached(Yeung, in at least [0035], last 9 lines: … The notification command may also include patterns for each mode of presentation. For example, the LED display 223 may light up according to RG8565 format, with various intensity levels as specified by the notification command. In an example, four different types of LED patterns may be played, including none, fixed, blink and wave. In another example, haptic feedback or vibration pattern commands included in the notification command may have two types of patterns to be played, including none and square, wherein it would be a design choice to designate certain color and/or certain pattern to a certain event).” It is noted that using different blinking patterns to indicate certain events does not solve any technical issues and would be a design choice.

Regarding claim 12, Yeung further teaches that “The method of claim 1, wherein the visual indicator comprises a first LED included in a first of a pair of end pieces of the eyewear device(Yeung, in at least [0035], last 9 lines: … The notification command may also include patterns for each mode of presentation. For example, the LED display 223 may light up according to RG8565 format, with various intensity levels as specified by the notification command. In an example, four different types of LED patterns may be played, including none, fixed, blink and wave. In another example, haptic feedback or vibration pattern commands included in the notification command may have two types of patterns to be played, including none and square).”

Regarding claim 13, Yeung further teaches that “The method of claim 12, wherein a second LED is included in a second of the pair of end pieces of the eyewear device, further comprising operating the first LED and the second LED asynchronously to generate different patterns of light to generate the first alert (Yeung, in at least [0035], last 9 lines: … The notification command may also include patterns for each mode of presentation. For example, the LED display 223 may light up according to RG8565 format, with various intensity levels as specified by the notification command. In an example, four different types of LED patterns may be played, including none, fixed, blink and wave. In another example, haptic feedback or vibration pattern commands included in the notification command may have two types of patterns to be played, including none and square).” It is noted that using different blinking patterns to indicate certain events does not solve any technical issues and would be a design choice.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.

Claims 2-3, 5, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vainas (US 20170185650), Henry (US 8660522), and Yeung (US 20170208566) in view of Jeong (US 20150341900).

Regarding claim 2, Vainas, Henry, and Yeung disclose the features of claim 1, but do not expressly disclose that The method of claim 1 further comprising: establishing a Bluetooth Low Energy (BLE) connection between the eyewear device and the mobile device; receiving, via the BLE connection, the data from a first application being executed on the mobile device; and receiving, via the BLE connection, the new notification from an operating system of the mobile device after execution of the first application has been terminated.
Jeong teaches that “The method of claim 1 further comprising: establishing a Bluetooth Low Energy (BLE) connection between the eyewear device and the mobile device; receiving, via the BLE connection, the data from a first application being executed on the mobile device (Jeong, in at least Figs. 1 & 5A, 10A-10B and [0138]: In operation 501, the wearable device 100 may receive a notification message including sender information from the device 200 connected to the wearable device 100 through short-range wireless communication…. the short-range wireless communication may include a near field communication (NFC), Bluetooth, Bluetooth Low Energy (BLE),…); and receiving, via the BLE connection, the new notification from an operating system of the mobile device after execution of the first application has been terminated (Jeong, in at least Figs. 5A-5B, 6-7 & 10A-10B and [0262]: In operation 1703, the wearable device 100 may display the content included in the received notification message. In addition, the wearable device 100 may display the content related to the received notification message, wherein the previous setting application has been terminated).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jeong’s teaching in the method of Vainas, Henry, and Teung so that Bluetooth Low Energy technology can be employed to pair a mobile device and a wearable device to achieve low power consumption and secure link.

Regarding claim 3, Jeong and Yeung further teach that “The method of claim 1, wherein the source comprises a friend or application, wherein the first combination of notification attributes includes an application name, a title, a subtitle, and message contents (Jeong, in at least Fig. 7, 10A-10B and [0208-0209]), wherein the visual indicator comprises an LED, and wherein the given animation pattern included in the data received from the mobile device comprises a blink pattern for the LED (Yeung, in at least [0035], last 9 lines: … The notification command may also include patterns for each mode of presentation. For example, the LED display 223 may light up according to RG8565 format, with various intensity levels as specified by the notification command. In an example, four different types of LED patterns may be played, including none, fixed, blink and wave. In another example, haptic feedback or vibration pattern commands included in the notification command may have two types of patterns to be played, including none and square).”

Regarding claim 5, Vainas and Jeong further disclose that “The method of claim 4, wherein the first option includes at least one of a user identifier, an application identifier, or an notification type identifier (Vainas, in at least Fig. 2 and [0056], lines 8-12: … the one or more blending attributes may include the notification source ( e.g., the particular content application associated with the notification), notification type (e.g., calls (VOIP calls, instant messaging, e-mails, news, reminders), …) and (Jeong, in at least Figs. 5A-5B & 6-7).”

Regarding claim 9, Vainas and Jeong further disclose that “The method of claim 8, wherein determining that the combination of attributes of the new notification matches the first combination of notification attributes comprises: retrieving a given combination of notification attributes from a first position in the list; loading, into a memory of the one or more processors, the retrieved given combination of the notification attributes and the attributes of the new notification (Jeong, in at least Figs. 5A-5B, 6-7 & 10A-10B and [0262]: In operation 1703, the wearable device 100 may display the content included in the received notification message. In addition, the wearable device 100 may display the content related to the received notification message); comparing each attribute of the retrieved given combination of the by performing a non-complex comparison operation using the one or more processors of the eyewear device (Vainas, in at least Fig. 4 and entire [0059]: … In 402, internal notification ranking module 402 of wearable electronic device 12 receives a plurality of notifications from each of a plurality of notification sources. In particular embodiments, each of the plurality of notifications sources includes one or more of content applications 36a-36n. In 404, internal notification ranking module 402 determines a ranking score for each notification relative to the notifications received from the same notification source…, wherein ranking involves comparing); in response to determining that each attribute of the retrieved given combination of the notification attributes matches each corresponding attribute of the attributes of the new notification, retrieving the visual indicator animation associated with the given combination of notification attributes (Vainas, in at least Figs. 3 & 4 and [0048]) and (Henry, in at least Fig. 3 and col. 4, line 62-col. 5, line 2: another method of notification can be by image or video animation attachment for play by the customer phone. These are only but a few techniques that can be utilized to notify a customer of the incentive. Other conventional techniques can include notification by phone e-mail, computer e-mail, facsimile, customer paper billings, etc., via Wi-Fi, BLUETOOTH and other wired and wireless networks).”

Regarding claim 10, Vainas further discloses that “The method of claim 9 further comprising in response to determining that at least one of the attributes of the retrieved given combination of the notification attributes fails to match the corresponding (Vainas, in at least Fig. 4 and entire [0059]: … In 402, internal notification ranking module 402 of wearable electronic device 12 receives a plurality of notifications from each of a plurality of notification sources. In particular embodiments, each of the plurality of notifications sources includes one or more of content applications 36a-36n. In 404, internal notification ranking module 402 determines a ranking score for each notification relative to the notifications received from the same notification source…); replacing the retrieved given combination of the notification attributes that has been loaded into the memory of the one or more processors with the retrieved next combination of notification attributes; and repeating the comparing operation (Vainas, in at least Figs. 3 & 4 and entire [0048]: … Priority queue manager 24 is configured to maintain a priority queue into which the blending module 22 outputs the blended notifications and determines whether a notification is to be presented to a user based upon the priority/notification class of a particular notification and/or a context state of the user. …).”

Regarding claim 14, Vainas further discloses that “The method of claim [[13]]9, wherein a first portion of the plurality of combinations of notification attributes is associated with a first user of the eyewear device, and wherein a second portion of the plurality of combinations of notification attributes is associated with a second user of the eyewear device (Vainas, in at least Fig. 2 and [0052]: User interface module 34 is configured to provide an interface to the user to allow user configuration and management of notifications. In particular embodiments, the user interface provided by user interface module 34 may include one or more of a graphical user interface, a button, a switch, a touch screen, a touchpad, or any other suitable user interface device, wherein the feature of multiple settings for multiple users of a device is well known in the art), further comprising: determining, based on a Bluetooth Low Energy (BLE) connection between the eyewear device and the mobile device, an identity of the mobile device; and selecting between the first portion and the second portion of the plurality of combinations of notification attributes based on the identity of the mobile device (Vainas, in at least [0119]: … the one or more notification attributes includes at least one of content of the notification, a sender identity associated with the notification, a history of user interactions with previous notifications, and a device status).”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vainas (US 20170185650), Henry (US 8660522), and Yeung (US 20170208566) in view of Murdock (US 20190235936).

Regarding claim 15, Vainas, Henry, and Yeung disclose the features of claim 1, but do not expressly disclose that The method of claim 1, further comprising: loading, into a first storage location of the eyewear device, the first combination of notification attributes; loading, into a second storage location of the eyewear device, the attributes of the new notification; and performing an XOR logic operation on the first and second storage locations to determine whether contents of the first and second storage locations match, wherein the first alert is triggered in response to determining that the first and second storage locations match 
Murdock teaches that “The method of claim 1, further comprising: loading, into a first storage location of the eyewear device, the first combination of notification attributes; loading, into a second storage location of the eyewear device, the attributes of the new notification; and performing an XOR logic operation on the first and second storage locations to determine whether contents of the first and second storage locations match, wherein the first alert is triggered in response to determining that the first and second storage locations match (Murdock, in at least [0063]: … variables associated with a first notification event may be correlated with variables of a second notification event to identify in-common variables for determining a likely pattern. For example, where a first notification event comprises a user immediately clicking on a notification indicating that a text was received from a contact identified as “Steve” on Tuesday at 3:30 PM and the user immediately clicking on a notification indicating that a text was received from a contact identified as “Steve” on Wednesday at 2:08 PM, a pattern may be determined that the user interacts with text notifications from Steve during the workday. In this case, the in-common variables for the two events include the same contact-entity (Steve), the same type of day (workday), the same time classification (work hours), and the same type or mode of communication (a text)…., wherein same patterns can be detected and XOR, exclusive OR operator, is commonly used in determining same data, for instance, 1 XOR 1 = 0, 0 XOR 0 = 0, 1 XOR 0 = 1, and 0 XOR 1 = 1, i.e., if two bits or two items are the same, then the XOR result is "0").”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Murdock’s teaching in the method of Vainas, Henry, and Yeung so that two identical notifications do not need to be sent to save power and improve the notification efficiency.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vainas (US 20170185650), Henry (US 8660522), Yeung (US 20170208566), and Jeong (US 20150341900) in view of Lida (US 20190394638).

Regarding claim 16, Vainas, Henry, Yeung, and Jeong disclose the features of claim 1, and further disclose that “The method of claim 1 further comprising: establishing an unencrypted Bluetooth Low Energy (BLE) link layer connection between the eyewear device and the mobile device; receiving, via the BLE connection, from the mobile device a request to activate notification alerts on the eyewear device (Vainas, in at least [0057], lines 1-10: Priority queue manager 24 is to maintain a priority queue into which the blending module 22 outputs the blended notifications and determines whether a particular notification is to be presented to a user based upon the classification of a particular notification and/or a context state of the user. If the conditions are met to output a particular notification, priority queue manager 24 outputs the particular notification from the queue to notify the user according to the classification of the notification and/or setting of the user) and (Jeong, in at least Figs. 5A-5B, 6-7 & 10A-10B and [0262]);” but do not expressly disclose that switching to an encrypted BLE link layer connection between the eyewear device and the mobile device in response to receiving the request to activate the notification alerts on the eyewear device.
Lida teaches that “switching to an encrypted BLE link layer connection between the eyewear device and the mobile device in response to receiving the request to activate the notification alerts on the eyewear device (Lida, in at least Figs. 3D-3I: dedicated application on mobile phone is activated and the communication is password protected, i.e., encrypted).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lida’s teaching in the method of Vainas, Henry, and Jeong so that switching to encrypted Bluetooth Low Energy connection would provide higher degree of communication link security.

Regarding claim 17, Jeong further teaches that “The method of claim 16, wherein switching to the encrypted BLE link layer connection comprises presenting a Bluetooth dialog on the mobile device to establish the encrypted BLE link layer connection (Jeong, in at least Figs. 1 & 5A, 10A-10B and [0138]: In operation 501, the wearable device 100 may receive a notification message including sender information from the device 200 connected to the wearable device 100 through short-range wireless communication…. the short-range wireless communication may include a near field communication (NFC), Bluetooth, Bluetooth Low Energy (BLE),…, wherein since Bluetooth 2.1, encryption has been mandatory after devices haven been paired).”

Regarding claim 18, Lida further teaches that “The method of claim 17 further comprising: detecting, by the eyewear device, a new mobile device with which to establish a BLE connection (Lida, in at least Fig. 6 and [0115]: When the near-field wireless communication unit 112 receives the connection request from the mobile phone 200 (S866), the control unit 101 controls the near-field wireless communication unit 112 to establish a connection of the non-encrypted communication path using the Bluetooth® Low Energy (S867). The processing of S866 corresponds to S606 in FIG. 6. The processing of S867 corresponds to S607 in FIG. 6); determining, by the eyewear device, that the notification alerts is in a disabled state for the new mobile device (inherent because secure connection is not established yet); and  in response to determining that the notification alerts is in the disabled state for the new mobile device, establishing the unencrypted Bluetooth Low Energy (BLE) link layer connection between the eyewear device and the new mobile device without presenting the Bluetooth dialog on the new mobile device (Lida, in at least Fig. 6 and [0115]: When the near-field wireless communication unit 112 receives the connection request from the mobile phone 200 (S866), the control unit 101 controls the near-field wireless communication unit 112 to establish a connection of the non-encrypted communication path using the Bluetooth® Low Energy (S867). The processing of S866 corresponds to S606 in FIG. 6. The processing of S867 corresponds to S607 in FIG. 6).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648